Citation Nr: 1122990	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  08-16 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for osteoporosis, including as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously remanded by the Board in February 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As discussed in the Board's February 2010 decision, the Veteran's claim included entitlement based on a secondary service connection theory.  Under 38 C.F.R. § 3.310, service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Pursuant to the Board's February 2010 remand instructions, the Veteran was afforded a VA medical examination in connection with his claimed osteoporosis in April 2010.  The examiner opined that it was less likely than not that the Veteran's osteoporosis diagnosis was related to his service-connected diabetes.  He summarized medical literature and reviewed the claims file and concluded that the Veteran's diabetes was not the cause of the osteoporosis.  However, the examiner did not specifically discuss whether the Veteran's osteoporosis had been aggravated by his service-connected type II diabetes mellitus as directed by the Board's prior remand.    Therefore, under Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand), a remand is necessary to ensure compliance with the Board's directive.

Lastly, in light of the need to return the case for additional development, the AMC/RO should request and obtain any recent VA treatment records relevant to the appeal.  See 38 U.S.C.A. § 5103A; 38 U.S.C.A. § 3.159(c); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain any relevant VA treatment records (not already of record) from the South Texas Veterans Health Care System since January 2008.

2.  Then, after obtaining the above evidence, the claims files should be forwarded to the same physician who administered the April 2010 VA examination for an amended opinion in response to the following questions.  If that physician is unavailable, another medical doctor may provide the following opinions.

After reviewing the claims file (including the additional evidence), the examiner should offer the following opinions:

b)  Is it at least as likely as not (i.e., 50% or higher degree of probability) that the Veteran's osteoporosis is proximately due to or the result of his service-connected type II diabetes mellitus?

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's osteoporosis has been aggravated by his service-connected type II diabetes mellitus?  The term 'aggravation' is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

3.  In the interest of avoiding further remand, the AMC/RO should review the medical opinion obtained and ensure that an adequate rationale has been offered.

4.  After completion of the above and any further development deemed necessary, the AMC/RO should review the expanded record and determine whether service connection is warranted for the Veteran's claimed osteoporosis.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

